Case 3:18-cv-01060-GCS Document 62 Filed 06/17/20 Page 1 of 7 Page ID #319




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF ILLINOIS

 JARREL DISMUKES,                            )
                                             )
                  Plaintiff,                 )
                                             )
 vs.                                         )         Case No. 3:18-cv-1060-GCS
                                             )
 JOHN BALDWIN,                               )
 SALVIDOR A. GODINEZ,                        )
 GLADYSE C. TAYLOR,                          )
 ROBERT MUELLER, and                         )
 SUPERINTENDENT OF THE                       )
 ILLINOIS CORRECTIONAL                       )
 INDUSTRIES,                                 )
                                             )
                  Defendants.                )

                               MEMORANDUM & ORDER

SISON, Magistrate Judge:

       In May 2018, Plaintiff Jarrel Dismukes filed suit against Defendants, current and

former Illinois Department of Corrections Directors and related officials, alleging

deliberate indifference to his present and future health related to juice drinks, which were

produced by Illinois Correctional Industries and allegedly contain ingredients that may

produce benzene. Such drinks were served to prisoners incarcerated at Centralia

Correctional Center (“Centralia”). Defendants moved for summary judgment on the

merits of Dismukes’s claims on December 18, 2019. (Doc. 49). With their motion,

Defendants filed a notice, pursuant to Federal Rule of Civil Procedure 56, informing

Dismukes of the consequences of failing to respond to their motion. (Doc. 51). The Court

also warned Dismukes that failing to respond to a dispositive motion may result in an



                                         Page 1 of 7
Case 3:18-cv-01060-GCS Document 62 Filed 06/17/20 Page 2 of 7 Page ID #320




order granting summary judgment and closing this case. (Doc. 23). To date, Dismukes

has not responded to Defendants’ motion. For the reasons delineated below, the Court

GRANTS Defendants’ motion for summary judgment.

                                 FACTUAL BACKGROUND

       Pursuant to Local Rule 7.1(c), the failure to file a timely response to a motion may,

in the Court’s discretion, be considered an admission of the merits of the motion.

Nonetheless, a brief recitation of the facts is of assistance in demonstrating that the

exercise of that discretion is appropriate here.

       At all times relevant to his complaint, Dismukes was incarcerated at Centralia.

Defendant John Baldwin was Acting Director of the Illinois Department of Corrections

(“IDOC”) from August 2015 through May 23, 2019. Defendant Salvador Godinez was

Director of IDOC from May 2, 2011, through December 31, 2014. He was Acting Director

from January 2015 through February 2015. Defendant Gladyse Taylor was Acting

Director of IDOC from June 16, 2015, through August 13, 2015, and again from May 17,

2019, through May 31, 2019. Defendant Robert Mueller was the Warden of Centralia from

July 2015 through February 2018. Matthew Pogue is sued as the Superintendent of Illinois

Correctional Industries (“ICI”), which produces the juice served by IDOC at Centralia.

       In 2008, AFSCME Council 31 wrote to IDOC officials about a planned switch from

juice drink to 100% juice. IDOC historically avoided 100% juice because of the “hooch-

making capabilities,” but IDOC indicated to the Union that it intended to include sodium

benzoate in the juice to prevent fermentation. (Doc. 50-8). AFSCME was concerned about

benzene being created as a byproduct of combining ascorbic acid and sodium benzene.

                                         Page 2 of 7
Case 3:18-cv-01060-GCS Document 62 Filed 06/17/20 Page 3 of 7 Page ID #321




(Doc. 50-8). The juice was tested, however, and no benzene was detected except in the

grape juice produced by ICI. Even in the grape juice, benzene was detected at levels

considered to be safe by the Environmental Protection Agency. Nonetheless, the grape

juice was no longer provided to IDOC after the 2008 testing. (Doc. 50-6). None of the

defendants were in their above-described job positions at the time of the testing in 2008.

       According to Dismukes, he was housed at Centralia in 2014 and worked in dietary

for a few months at a time. Because he worked in dietary, Dismukes could drink

unlimited juice during his shifts. He drank between fifteen and twenty-five juice products

each day. He testified that when he would drink a lot of the juice, he would throw up and

feel dizzy, and his heart would beat fast. (Doc. 50-1, p. 31). While he claims that he would

throw up each time he drank the fifteen to twenty-five juice boxes, Dismukes testified

that he only went to the healthcare unit twice in August 2017 for his nausea, vomiting,

and headaches. (Doc. 50-1, p. 31, 34, 88-90). He was diagnosed with GERD and acid reflux

by a physician in August 2017. He did not experience his symptoms when he did not

drink large amounts of the juice.

       Dismukes alleges that Matthew Pogue, Superintendent of Illinois Correctional

Industries, was deliberately indifferent to present and future health risks posed by its

juices (Count 1). He also claims Defendants Baldwin, Godinez, and Taylor were

deliberately indifferent to the risks during their tenures as directors or acting directors of

IDOC (Count 2). Finally, he claims that Warden Mueller was deliberately indifferent to

the risks posed by the juice drinks served to inmates at Centralia (Count 3).



                                          Page 3 of 7
Case 3:18-cv-01060-GCS Document 62 Filed 06/17/20 Page 4 of 7 Page ID #322




                                          ANALYSIS

       Federal Rule of Civil Procedure 56 governs motions for summary judgment.

Summary judgment is appropriate if the movant shows that there is no genuine dispute

as to any material fact and that the movant is entitled to judgment as a matter of law. See

Archdiocese of Milwaukee v. Doe, 743 F.3d 1101, 1105 (7th Cir. 2014)(citing FED. R. CIV. PROC.

56(a)). Accord Anderson v. Donahoe, 699 F.3d 989, 994 (7th Cir. 2012). A genuine issue of

material fact remains “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Accord

Bunn v. Khoury Enterpr., Inc., 753 F.3d 676, 681-682 (7th Cir. 2014).

       In assessing a summary judgment motion, the district court views the facts in the

light most favorable to, and draws all reasonable inferences in favor of, the nonmoving

party. See Anderson, 699 F.3d at 994; Delapaz v. Richardson, 634 F.3d 895, 899 (7th Cir. 2011).

As the Seventh Circuit has explained and as required by Rule 56(a), “we set forth the facts

by examining the evidence in the light reasonably most favorable to the non-moving

party, giving [him] the benefit of reasonable, favorable inferences and resolving conflicts

in the evidence in [his] favor.” Spaine v. Community Contacts, Inc., 756 F.3d 542, 544 (7th

Cir. 2014).

       The Eighth Amendment prohibition on cruel and unusual punishment forbids the

unnecessary and wanton infliction of pain. See Rhodes v. Chapman, 452 U.S. 337, 346

(1981)(citation omitted). To succeed on a claim related to conditions of confinement, a

plaintiff must establish both an objective and subjective element. See Grieveson v.

Anderson, 538 F.3d 763, 775 (7th Cir. 2008). As to the objective element, a prisoner must

                                          Page 4 of 7
Case 3:18-cv-01060-GCS Document 62 Filed 06/17/20 Page 5 of 7 Page ID #323




establish that the conditions deny him “the minimal civilized measure of life’s

necessities,” creating an excessive risk to the prisoner’s health or safety. Farmer v. Brennan,

511 U.S. 825, 834 (1994).

       To do so, a prisoner must show that the conditions resulted in an unquestioned

and serious deprivation of basic human needs such as food, medical care, sanitation, or

physical safety. See Rhodes, 452 U.S. at 347. The Eighth Amendment “does not require

prisons to provide prisoners with more salubrious air, healthier food, or cleaner water

than are enjoyed by substantial numbers of free Americans.” Carroll v. DeTella, 255 F.3d

470, 472 (7th Cir. 2001). Rather, “extreme deprivations are required to make out a

conditions-of-confinement claim.” Turner v. Miller, 301 F.3d 599, 603 (7th Cir. 2002)

(citations and quotations omitted).

       The subjective component of a claim for unconstitutional conditions of

confinement requires demonstrating that a defendant had a culpable state of mind, that

is that a defendant acted with deliberate indifference to a substantial risk of serious harm

to the prisoner. See Farmer, 511 U.S. at 837, 842. While mere negligence does not amount

to a constitutional violation, a plaintiff satisfies the deliberate indifference standard by

showing that a prison official acted, or failed to act, despite the official’s knowledge of a

substantial risk of serious harm from the alleged unconstitutional conditions. See Farmer,

511 U.S. at 842; Davidson v. Cannon, 474 U.S. 344, 347-348 (1986). That is, prison officials

must act to prevent “unreasonable peril” or to address “preventable, observed hazards

that pose a significant risk of severe harm to inmates.” Anderson v. Morrison, 835 F.3d 681,

683 (7th Cir. 2016).

                                          Page 5 of 7
Case 3:18-cv-01060-GCS Document 62 Filed 06/17/20 Page 6 of 7 Page ID #324




       Prison officials must provide inmates with “nutritionally adequate food that is

prepared and served under conditions which do not present an immediate danger to the

health and well-being of the inmates who consume it.” Smith v. Dart, 803 F.3d 304, 312

(7th Cir. 2015) (quoting French v. Owens, 777 F.2d 1250, 1255 (7th Cir. 1985)). Here, there is

no evidence that benzene was present in juice served to Dismukes. To the contrary, the

evidence suggests that the juice was tested and was not found to have harmful levels of

benzene. The grape juice, which had trace amounts of benzene, was not provided to

IDOC after the test results were available. No evidence ties Dismukes’s alleged symptoms

to benzene. As such, there is insufficient evidence to demonstrate that there was an

excessive risk to inmate health posed by the juice produced by ICI.

       Even if evidence of such a risk existed, there is no evidence that any of the named

defendants failed to act despite their knowledge of the substantial risk of serious harm.

Through affidavits, each Defendant denies being aware of any issues with alleged

benzene in the juice, with the exception of Defendant Mueller, who learned of the claims

through the grievance process. Mueller treated the grievance as an emergency, and

Dismukes’s claims were investigated by officials who concluded that the juice satisfied

the appropriate state and federal safety guidelines. There is no evidence that Mueller

acted with deliberate indifference towards any purported risk caused by the juice.

       Given the support in the record for Defendants’ arguments in favor of summary

judgment, the Court finds this an appropriate instance in which to exercise its discretion

under Local Rule 7.1(c). The Court interprets Plaintiff’s failure to respond to Defendants’

motion, after being warned of the consequences of failing to respond, as an admission of

                                          Page 6 of 7
    Case 3:18-cv-01060-GCS Document 62 Filed 06/17/20 Page 7 of 7 Page ID #325




the merits of the motion. The Court GRANTS Defendants’ motion for summary

judgment (Doc. 49). The Clerk of Court shall enter judgment in favor of Defendants John

Baldwin, Salvador Godinez, Gladyse Taylor, Robert Mueller, and Matthew Pogue

(Superintendent of Illinois Correctional Industries) and against Plaintiff Jarrel Dismukes

and shall close this case. 1

          IT IS SO ORDERED.                                                           Digitally signed by
                                                                                      Magistrate Judge
          Dated: June 17, 2020.                                                       Gilbert C. Sison
                                                                                      Date: 2020.06.17
                                                                                      12:24:21 -05'00'
                                                                  ______________________________
                                                                  GILBERT C. SISON
                                                                  United States Magistrate Judge




1         The Clerk of Court is DIRECTED to correct the docket sheet to reflect Defendants’ names as stated
herein.

                                                 Page 7 of 7
